Bloodworth, J.
Plaintiff in error was indicted for knowingly receiving stolen goods. When the case was called for trial he filed the following plea: “ Now comes the defendant and, before being arraigned in this case, presents his plea in abatement and says that Albert Couch, the alleged principal offender, has not been finally convicted; that there was a verdict of guilty rendered against said Albert Couch at the August term, 1921, but at the same term of said court he filed his motion for a new trial which is still pending in this court, and which suspends said verdict and judgment in said case until said motion for new trial is finally disposed of, which he here and now pleads in abatement of the above indictment.” Upon motion of the solicitor-general the plea was “ overruled.” This ruling was not erroneous. • The purpose of a plea in abatement is not to continue the case on trial until the happening of some event in the future, but is to defeat entirely the particular proceeding. Had the judge sustained the plea the effect would have been to quash the indictment, and no such result should follow from the mere fact that the principal offender, after conviction, had “ filed his motion for a new trial, which is still pending.”
2. In the brief of the attorney for the plaintiff in error he concedes that the verdict is not without evidence to support it.

Judgment affirmed.


Broyles, Q. J., and Lulce, J., concur.